 

Exhibit 10.4

STOCK OPTION AGREEMENT

         This Option Agreement made as of this 19th day of March, 1997 (the
“Date of Grant”) by and between SCANSOURCE, INC., a South Carolina corporation
(the “Company”) and Paige Rosamond (“Optionee”).

         ScanSource, Inc. wishes to afford Optionee the opportunity to purchase
and to sell some of the Company’s shares in consideration of the mutual
agreements and other matters set forth herein. The Company and Optionee hereby
agree as follows:

A.       OPTION TO PURCHASE

         1.       Grant of Option to Purchase. The Company hereby grants to
Optionee the right and option to purchase all or any part of 1,000 shares of the
issued and outstanding shares of stock on the terms and conditions set forth
herein (the “Option Shares”). The number of shares subject to this Option to
Purchase shall be adjusted for any stock splits, stock dividend or other
issuance or redemption of shares by the Company. This Option shall not be
treated as an incentive stock option within the meaning of Section 422A(b) of
the Internal Revenue Code of 1986, as amended (the “Code”).

         2.       Purchase Price. The purchase price per share of the Stock to
be purchased pursuant to the exercise of this Option (the “Purchase Price”)
shall be $14.00 per share of the Stock, the closing price of the stock on March
18, 1997.

         3.       Exercise and Closing. Subject to such further limitations as
are provided herein, the Option to Purchase shall become exercisable in three
(3) installments, the Optionee having the right hereunder to purchase from
ScanSource the following number of Option Shares upon exercise of the Option, on
and after the following dates, in cumulative fashion:

  (a)   on and after the first anniversary of the Date of Grant, up to one-third
(ignoring fractional shares) of the total number of Option Shares;         (b)  
on and after the second anniversary of the Date of Grant, up to an additional
one-third (ignoring fractional shares) of the total number of Option Shares; and
        (c)   on and after the third anniversary of the Date of Grant, the
remaining Option Shares.


This Option shall be exercisable by written notice addressed to the Company at
its executive offices, provided, however, that no exercise shall be permitted
unless the dollar

 



--------------------------------------------------------------------------------


Stock Option Agreement Page 2


value of the purchase exceeds one thousand ($1,000.00) dollars or the exercise
exhausts the Stock subject to this Option to Purchase. No fraction of a share of
the Stock shall be transferred by the Company upon any exercise of this option.
Closing of the purchase of the shares of the stock as to which this Option may
be exercised shall take place in the offices of the Company on or before thirty
days following the receipt by the Company of the written notice of exercise by
Optionee. The Purchase Price multiplied by the number of shares as to which this
Option is exercised shall be paid in full to the Company at the time of such
closing in cash (including check, bank draft, or money order payable to the
order of the Company.)

         4.       Term. The Option and all rights hereunder with respect
thereto, to the extent such rights shall not have been exercised, shall
terminate and become null and void after the expiration of ten (10) years from
the Date of Grant (the “Expiration Date”). This Option may be exercised during
the term hereof only by Optionee during Optionee’s lifetime, except that if
Optionee dies during the term of this Option Agreement, Optionee’s estate, or
the entity which acquires this Option by will or the laws of descent and
distribution or otherwise by reason of the death of Optionee, may exercise this
Option in full at any time during the term of the Option, but only as to the
number of shares of the Stock that Optionee was entitled to purchase hereunder
as of the date of Optionee’s death. If Optionee’s employment with the Company
terminates by reason of disability (within the meaning of Section 22 (e)(3) of
the Code), this Option may be exercised in full by Optionee (or Optionee’s duly
authorized representative) at any time during the period of one year following
such termination, but only as to the number of shares of the Stock that Optionee
was entitled to purchase hereunder as of the date Optionee’s employment so
terminates. If Optionee’s employment with the Company terminates prior to the
expiration of the term of this Option for any reason other than death or
disability, this Option shall terminate without further obligation of the
Company effective sixty days following the date Optionee’s employment so
terminates.

B.       MISCELLANEOUS

         1.       Transferability. These Options are not transferable or
assignable, in whole or in part, by Optionee, otherwise than by will or the laws
of descent and distribution.

         2.       Stock Restriction. Optionee understands that at the time of
the execution of this Option Agreement, the shares of the Stock issuable upon
exercise of the Option to Purchase have not been registered under the Securities
Act of 1933, as amended (the “Act”), or under any state securities law, and that
the Company currently does not intend to effect any such registration. Optionee
agrees that the shares of the Stock which Optionee may acquire by exercising the
Option to Purchase shall be purchased by Optionee for investment without a view
to distribution within the meaning of the Act, and shall not be sold,
transferred, assigned, pledged, or hypothecated unless such transfer has

 



--------------------------------------------------------------------------------


Stock Option Agreement Page 3


been registered under the Act and applicable state securities laws, or the
transfer duly qualifies for an applicable exemption from the registration
requirements of the Act and any applicable state securities laws. In any event,
Optionee agrees that the shares of the Stock which Optionee may acquire by
exercising the Option to Purchase shall not be sold or otherwise disposed of in
any matter which would constitute a violation of any applicable securities laws,
whether federal or state.

In addition, Optionee agrees that (i) the certificates representing the shares
of the Stock purchased under the Option to Purchase may bear such restrictive
legend or legends as the Company’s legal counsel deems appropriate in order to
assure compliance with applicable securities laws, (ii) the Company may refuse
to register the transfer of the shares of the Stock purchased under the Option
to Purchase on the stock transfer records of the Company if such proposed
transfer would, in the opinion of counsel satisfactory to the Company,
constitute a violation of any applicable securities laws, and (iii) the Company
may give related instructions to its transfer agent to stop registration of the
transfer of the shares of Stock purchased under the Option to Purchase.

         3.       Binding Effect. This Agreement shall be binding upon and inure
to the benefit of any successors to the Company and all persons lawfully
claiming under Optionee.

         4.       Governing Law. This Agreement shall be governed and construed
in accordance with the laws of the State of South Carolina.

IN WITNESS WHEREOF, the Company has caused this Option Agreement to be duly
executed by its duly authorized officer and Optionee has executed this Option
Agreement, all as of the day and year first above written.

  SCANSOURCE, INC.
  By: 
/s/ JEFFERY A. BRYSON

--------------------------------------------------------------------------------

      CFO



  Optionee: 
/s/ PAIGE ROSAMOND

--------------------------------------------------------------------------------


 